NOTE: This order is nonprecedential.


  Wniteb ~tate~ ((ourt of ~peaI~
      for tlJe jfeberaI ((ircuit

                     K-TEC, INC.,
                   Plaintiff-Appellee,
                           v.
             VITA-MIX CORPORATION,
                Defendant-Appellant.


                2011-1244, -1484, -1512


   Appeals from the United States District Court for the
District of Utah in case no. 06-CV-0108, Judge Tena
Campbell.



             VITA-MIX CORPORATION,
                    Appellant,
                           v.
        DAVID J. KAPPOS, DIRECTOR,
   UNITED STATES PATENT AND TRADEMARK
                  OFFICE,
                  Appellee,
                          AND

                     K-TEC, INC.,
                       Appellee.
K-TEC v. VITA-MIX CORP                                  2



                      2012-1024
             (Reexamination No. 95/000,339)


    Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.


                         ON MOTION


                         ORDER
     Vita-Mix Corporation moves for leave to treat the
above-captioned cases as companion cases for purposes of
oral argument. K-Tee, Inc. moves for an extension of time
in 2012-1024, until December 27, 2011 for Vita-Mix
Corporation to file its opening brief and for an extension
of time, until February 22, 2012, for David J. Kappos and
K-Tec, Inc. to file their responsive briefs.
    Accordingly,
    IT Is ORDERED THAT:

    (1) The motions are granted to the following extent:
the cases will be treated as companion cases, the appel-
lant's opening brief in 2012-1024 is due December 27,
2011, and the responsive briefs of Kappos and K-Tec in
2012-1024 are due February 22,2012. Further extensions
should not be anticipated.
   (2) A copy of this order shall be transmitted to the
merits panel assigned to hear this case.
    (3) The revised official caption in 2012-1024 is re-
flected above.
3                            K·TEC v. VITA·MIX CORP

                            FOR THE COURT


      DEC 152011            lsI Jan Horbaly
        Date                Jan Horbaly
                            Clerk
cc: Alan L. Briggs, Esq.
    Brett L. Foster, Esq.
    L. Grant Foster, Esq.        u.s. couJ~'PEALS FOR
                                   THE FEDERAL CIRCUIT
    Raymond T. Chen, Esq.
s21                                   DEC 152011

                                       JAN HORBAlY
                                          CLERK